 Case 1:19-cv-01360-RGA Document 36 Filed 10/23/20 Page 1 of 2 PageID #: 455




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


  SYNKLOUD TECHNOLOGIES, LLC,

                                     Plaintiff,
                                                           C.A. No: 1:19-cv-1360-RGA
                             v.

  HP INC.,

                                     Defendant.


      PLAINTIFF SYNKLOUD TECHNOLOGIES, LLC’S REQUEST TO CERTIFY
            INTERLOCUTORY APPEAL AND STAY PENDING APPEAL

        On September 29, 2020, the Court granted in part Defendant HP, Inc.’s motion to dismiss

holding that Claims 1 to 74 of the US Patent No. 8,694,590, Claims 1 to 10 of the US Patent No.

9,098,526 (“the ’526 Patent”), and Claims 1 to 8 of the US Patent No. 10,015,254 (“the ’254

Patent”) are invalid for claiming patent-ineligible subject matter. (D.I. 32).

        The surviving claims of the ’526 and ’254 Patents are at issue in the related Microsoft

action. (Civ. No. 20-00007-RGA). The surviving claims are as follows:

                  Claims 11 to 20 of the ’526 Patent are non-transitory computer-readable medium

                   counterpart claims of claims 1 to 10.

                  Claims 9 to 15 of the ’254 Patent are server-side claims for the client-side

                   counterparts of claims 1 to 8.

                  Claims 16 to 20 of the ’254 Patent are method claims for the wireless device claims

                   1, 2, 4, 6 and 7 respectively.

        The surviving server-side claims of the ’254 Patent are also at issue in the Dropbox and

Adobe actions. See SynKloud Techs., LLC v. Dropbox, Inc., No. 6:19-cv-00526-ADA and

                                                    -1-

PHIL1 9179432v.1
 Case 1:19-cv-01360-RGA Document 36 Filed 10/23/20 Page 2 of 2 PageID #: 456




SynKloud Techs., LLC v. Adobe Inc., No. 6:19-cv-00527-ADA (W.D. Tex., Waco Division)

(asserting the ’254 Patent and 5 other related patents from the same family).

        For the purposes of streamlining issues for trial and appeal in this action and the related

actions, Plaintiff moves to certify for interlocutory appeal pursuant to 28 U.S.C. § 1292(b) and

Fed. R. App. P. 5(a)(3) and stay the proceedings pending appeal.



        Dated: October 23, 2020
                                                           KLEHR HARRISON
        OF COUNSEL:                                        HARVEY BRANZBURG LLP

        Deepali Brahmbhatt                                 /s/ Sean M. Brennecke
        One LLP                                            David S. Eagle (#3387)
        4000 MacArthur Blvd.                               Sean M. Brennecke (#4686)
        East Tower, Suite 500                              919 Market Street, Suite 1000
        Newport Beach, CA 92660                            Wilmington, Delaware 19801
        Telephone: (949) 502-2870                          Telephone: (302) 552-5518
        Facsimile: (949) 258-5081                          Facsimile: (302) 426-9193
        dbrahmbhatt@onellp.com                             deagle@klehr.com
                                                           sbrennecke@klehr.com
        John Lord
        One LLP                                            Attorneys for Plaintiff,
        9301 Wilshire Blvd.                                SynKloud Technologies, LLC
        Penthouse Suite
        Beverly Hills, CA 90210
        Telephone: (310) 866-5157
        Facsimile: (310) 943-2085
        jlord@onellp.com




                                                -2-

PHIL1 9179432v.1
